Citation Nr: 0920248	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-30 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1966 to 
September 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDING OF FACT

The evidence of record does not show a diagnosis of 
posttraumatic stress disorder (PTSD) based on an 
independently verifiable inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


During the pendency of these appeals, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Prior to the final adjudication of the instant case, the RO's 
letters dated in November 2003 and September 2004, advised 
the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

With respect to the Dingess requirements, the appellant was 
not provided with timely notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the appellant's claim for service 
connection.  Any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service medical records and his identified VA treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has 
also made all reasonable attempts to verify the stressor 
claimed by the appellant.  During the pendency of this 
appeal, the appellant has cited one stressor, the details of 
which varied from one iteration to the next.  In the 
appellant's claim, he asserted that civilians shot at him 
while on active duty service and that he felt threatened.  
The appellant then asserted that he was grazed by one of the 
bullets.  The appellant also asserted on several occasions 
that his good friend, "Larry Watson" or "Larry Wasson," 
was sitting on or near a truck while on patrol during active 
duty service in the Canal Zone in the Republic of Panama.  
The appellant stated that he was sitting next to this friend 
when this friend was shot in the head causing brain matter to 
splatter on the appellant.  As a result of witnessing this 
incident, the appellant asserted that he was rendered 
unconscious and admitted to a psychiatric hospital for a 
period of several days.  The appellant originally claimed 
that this incident occurred in January 1970, which is more 
than 2 years after he was discharged from active duty 
service.   However, at the March 2009 Board hearing, the 
appellant testified that this incident occurred in July 1967.  
The appellant further testified that his friend's name was 
"Michael," but did not remember his last name.  

In a letter dated in September 2004, the United States Armed 
Service Center for Unit Records Research (USASCURR) reported 
that a search for documentation regarding the appellant's 
stressor was unsuccessful.  The USASCURR Coordinator 
conducting the search indicated that the United States 
Department of Defense maintains a listing of all service 
personnel who die or are killed for any reason.  While a 
search of this listing produced servicemen with the last name 
of "Watson" and "Wasson," none were noted as being killed 
or died in the Republic of Panama or in the Canal Zone.  A 
search was also conducted using the appellant's unit (193rd 
Infantry) and the year 1967; however, no matches resulted.  
Although a search for the second name provided by the 
appellant, "Michael," was not undertaken, given the lack of 
any other supporting evidence, the Board concludes that the 
RO has made all reasonable attempts to verify the appellant's 
alleged stressor, and further efforts to verify this claim 
would be futile.  See Cohen v. Brown, 10 Vet. App. 128, 134 
(1997) ("Anecdotal incidents, although they may be true, are 
not researchable.  In order to be researched, incidents must 
be reported and documented."); see also M21-1MR, Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that appellants must provide, at a minimum, a 
stressor that can be documented).

The appellant's was provided a VA examination to determine 
the presence of PTSD and, if present, the etiology and 
severity thereof.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); See Shinseki v. Sanders/Simmons, No. 07-1209 
(U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency 
of notice since its purpose had been served.").

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  Moreover, 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the 
[appellant] was engaged in combat with 
the enemy and the claimed stressors are 
related to such combat, the 
[appellant's] lay testimony regarding 
claimed stressors must be accepted as 
conclusive as to their actual 
occurrence and no further development 
for corroborative evidence will be 
required, provided that the 
[appellant's] testimony is found to be 
"satisfactory," e.g., credible, and 
"consistent with the circumstances, 
conditions, or hardships of [combat] 
service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.  
Furthermore, if the appellant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the appellant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, 10 Vet. App. at 134; Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the appellant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Historically, the appellant served on active duty from 
December 1966 to September 1967.  According to his DD 214, 
the appellant's military specialty was a cook.  The appellant 
received a National Defense Service Medal and an Expert Badge 
for the M-14 Rifle.  The appellant filed his present claim 
seeking service connection for PTSD in November 2003. 

A review of the appellant's October 1966 entrance examination 
revealed that he reported experiencing frequent or terrifying 
nightmares.  A review of his remaining service treatment and 
personnel records did not reveal complaints of or treatment 
for PTSD.  During his September 1967 separation examination, 
the appellant's clinical psychiatric evaluation was normal.  
Moreover, the appellant reported that did not then nor had he 
ever experienced depression or excessive worry; periods of 
unconsciousness; loss of memory or amnesia; nervous trouble 
of any sort; frequent or terrifying nightmares; or frequent 
trouble sleeping.  

In September 1999, the appellant was treated on several 
occasions for poly-substance abuse.  In a treatment report 
dated on September 15, 1999, the appellant was noted as 
recently losing his job and that this event was as a "severe 
stressor."  In May 2000, the appellant's condition was 
diagnosed as major depression, recurrent.  

In August 2002, the appellant was discharged from a hospital 
after approximately 9 days of treatment for heroin and 
cocaine dependence.  In the discharge summary report, the 
relevant diagnoses were heroine and cocaine dependence and 
dependant personality.  The attending physician also noted 
that the appellant had "apparent [PTSD] which was never 
treated."  The associated clinical and diagnostic tests 
whereby the physician reached the diagnosis of PTSD were not 
included in the treatment report nor was an etiological 
opinion provided.

In September 2002, the appellant was discharged after being 
hospitalized for psychiatric reasons.  Upon discharge, the 
primary diagnosis was major depression and the secondary 
diagnosis was substance abuse.  No etiological opinion was 
provided.

In June 2003, the appellant was not referred for Mental 
Health Intensive Care Management because it was determined 
that his primary problem was substance abuse.  However, on 
November 6, 2003, the appellant was admitted to a psychiatric 
residential rehabilitation treatment program.  Upon his 
discharge from this program, the appellant was admitted into 
a psychiatric residential program.  The appellant was 
admitted to these treatment programs following his complaints 
of feeling depressed due to the August 2003 murder of his 
brother.  Upon discharge from the second program, the 
diagnoses were major depression, recurrent, severe, without 
psychotic features; a provisional diagnosis of PTSD; and 
poly-substance dependence in early remission.  The 
provisional diagnosis of PTSD was based on unnamed inservice 
events.  The clinical and diagnostic studies underlying this 
provisional diagnosis were not included in the hospital 
discharge report.

In his November 21, 2003 claim, the appellant reported his 
stressor as being "shot at by civilians," which made him 
feel threatened.  The appellant further reported that because 
of this stressor he had experienced nightmares and night 
sweats. 

On January 8, 2004, the appellant asserted that he was 
involved in a "fire fight" while serving on active duty in 
the Republic of Panama and that he was grazed by a bullet.  
Though he was referred for PTSD screening, he did not undergo 
an examination because he could not produce his Form DD 214.

On January 22, 2004, the appellant asserted that while 
serving on active duty in Panama, the soldier that he was 
standing next to was shot in the head causing brain matter to 
spray on the appellant.  As a result of this incident, the 
appellant stated he "freaked out" and was hospitalized for 
5 days.  The appellant did not provide the name of the 
soldier that was killed nor did he provide the approximate 
timing of this incident.  The appellant was again denied 
admission into PTSD therapy for failing to produce his Form 
DD 214.  Nevertheless, the treating staff psychologist 
diagnosed the appellant's condition as PTSD and found that he 
had been experiencing PTSD since the inservice shooting 
incident.

On January 31, 2004, the appellant underwent a VA examination 
to determine the presence of PTSD and, if present, the 
etiology and severity thereof.  The appellant again reported 
that while serving on active duty in Panama a fellow 
serviceman was shot in the head.  As a result of the 
shooting, "the body parts and the brain matter of this 
serviceman splashed all over [the appellant's] body."  The 
diagnosis was chronic PTSD.

In May 2004, the appellant submitted a letter from a VA 
Clinical Psychologist reiterated the appellant's previous 
statements concerning the inservice shooting incident.  The 
letter also contains a diagnosis of PTSD based on that 
stressor.  In May 2004, the appellant also submitted a 
statement expounding upon his inservice stressor.  Therein, 
the appellant asserts that his friend, "Larry Watson" or 
"Larry Wasson," was killed in Panama after being shot in 
the head between January 10 and January 20, 1970, at 
approximately 2:30 a.m.  The appellant reported that the shot 
killing his friend caused brain matter to spray on him.  The 
appellant then asserted that he was hospitalized for 4 to 5 
days for mental trauma.

In a letter dated in September 2004, the USASCURR reported 
that a search for documentation regarding the appellant's 
stressor was unsuccessful.  The USASCURR Coordinator 
conducting the search indicated that the United States 
Department of Defense maintains a listing of all service 
personnel who die or are killed for any reason between the 
years 1950 and 2003.  While a search of this listing produced 
servicemen with the last name of "Watson" and "Wasson," 
none were noted as being killed in the Republic of Panama or 
in the Canal Zone.  A search was also conducted using the 
appellant's unit (193rd Infantry) and the year 1967; however, 
no matches resulted.  The USASCURR Coordinator also pointed 
out that the appellant's original contention, that his friend 
was killed between January 10 and January 20, 1970, occurred 
more than 2 years after the appellant was discharged from 
active duty service.

Treatment records dated after the January 2004 VA examination 
demonstrate ongoing mental health treatment for a variety of 
psychiatric disorders including PTSD.  With respect to the 
records wherein the appellant received treatment for PTSD, 
the associated etiological opinions were based on the 
inservice shooting incident involving the appellant's friend.

At the March 2009 Board hearing, the appellant testified that 
he was in the 192nd Engineering Company and that a good 
friend of his, named "Michael," was shot in the head 
causing brain matter to spray on the appellant.  The 
appellant also testified that he passed out and was 
hospitalized for 3 or 4 days as a result.  The appellant 
further testified that this inservice stressor occurred in 
July 1967.

The Board finds that the objective evidence of record does 
not show that the appellant engaged in combat.  Specifically, 
a review of his service personnel records, including his 
report of separation, Form DD 214, revealed no decorations, 
medals, badges, or commendations confirming the appellant's 
participation in combat.  While the appellant's Form DD 214 
and personnel records confirm that he was stationed in the 
Canal Zone in the Republic of Panama, the evidence of record 
does not support the appellant's contentions that he engaged 
in combat.  Because the evidence of record does not show that 
the appellant participated in combat, his assertions of 
inservice stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen, 10 Vet. App. at 134; Doran, 6 Vet. App. at 288-289.

Moreover, the evidence of record does not show a diagnosis of 
PTSD based on an independently verifiable inservice stressor.  
Notwithstanding the diagnoses of PTSD, the evidence of record 
does not provide corroboration or verification by official 
service records or other credible supporting evidence of the 
occurrences of the appellant's claimed stressors upon which 
those diagnoses of PTSD are based.  Just because a physician 
or other health professional accepted appellant's description 
of his wartime experiences as credible and diagnosed PTSD 
does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).    

Despite requests from the RO, the appellant has not provided 
sufficient information from which to verify a claimed 
inservice stressor upon which a diagnosis of PTSD has been 
based.  There is no evidence of record that corroborates the 
appellant's alleged inservice stressor in this matter.  
Moreover, as noted above, the Board finds that the RO has 
made all reasonable attempts to verify the appellant's 
claimed stressor.  When asked to articulate his stressor, the 
appellant has responded with vague, factually impossible, and 
contradictory accounts of a single event that is wholly 
unsupported by independent sources.  Accordingly, additional 
development of this claimed stressor would be futile.  See 
Cohen, 10 Vet. App. at 134 ("Anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented."); 
see also M21- 1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that appellants must 
provide, at a minimum, a stressor that can be documented).

Pursuant to VA regulation, the record must contain credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).  In this case, there is no 
such credible supporting evidence concerning the appellant's 
alleged stressor.  Therefore, in the absence of credible 
evidence corroborating the appellant's statements regarding 
his inservice stressor, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) have been met.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).

To the extent that the appellant believes that he has PTSD 
that is related to his active duty service, as a layman his 
statements are not competent medical evidence on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical diagnosis 
cannot and do not constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

As the preponderance of the evidence is against the 
appellant's service-connection claim, the benefit-of-the-
doubt rule does not apply.  Accordingly, service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In making this determination, the Board notes the presence of 
treatment reports wherein the appellant's condition is 
diagnosed as a variety of psychiatric disorders other than 
PTSD.  The first of these diagnoses occurred in May 2000, 
more than 32 years after the appellant was discharged from 
active duty service.  None of the treatment reports includes 
an etiological opinion relating a non-PTSD psychiatric 
disorder to the appellant's active duty service.  Moreover, 
according to the appellant's claim, he believes that his 
condition was diagnosed as PTSD by a competent medical 
practitioner in 2002 and, based on that diagnosis, he sought 
entitlement to service connection for PTSD.  See Espiritu, 2 
Vet. App. at 494-95; see also Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  As such, despite the similar 
nature of PTSD and the other psychiatric disorders, the Board 
does not infer from the medical evidence of record or from 
the correspondence from the appellant that he is seeking 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009); see also Ephraim v. Brown, 82 F.3d 399 
(Fed.Cir.1996).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


